DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure does not provide support for the step “linearly inserting the surgical tool and the separate locking member into the handpiece.”  Applicant’s disclosure (see Fig. 4) shows the tool 14 being engaged to a locking member (70a or 70b) and the assembly being received in coupling member 130.  There are several elements such as the drive shaft housing 190, drive shaft 116 and second conical interface member that enable locking of the surgical tool to the handpiece. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “locking the surgical tool to the handpiece by only using the surgical tool and the separate locking member in the handpiece” amounts to incomplete recitation of the elements required to lock the surgical tool to the handpiece (see rejection under 35 USC 112(a)). 
In claim 1, the recitation “resiliently receiving the surgical tool into a resilient slot defined in the locking member and extending along an entire length of the locking member” renders the claim vague and indefinite because a slot in itself lacks structure or properties but is rather defined by surrounding structure.  It is suggested that Applicant recite the locking member is constructed of a flexible material.  This comment also applies to claim 18.
In claim 14, the recitation “locking the surgical tool to the handpiece after only linearly inserting both the surgical tool and the locking member to the handpiece upon rotating the surgical tool and locking member with a driver of the handpiece to cause a portion of the locking member to flex” is incomplete.  As previously stated, there are several elements that enable locking of the surgical tool to the handpiece. 
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive with respect to the rejections under 35 USC 112(a) and 112(b) as discussed in this office action.  A patentability determination with respect to the claims cannot be made until the rejections made in this office action are overcome. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 3, 2021